Notice of Allowance
Response to Arguments
Applicant’s arguments and amendments, filed 11/23/21, and the current amendments overcome the rejection of the claims under 35 U.S.C. 103. Therefore the rejection has been withdrawn.

Terminal Disclaimer
The terminal disclaimers filed on 11/23/21 and on 12/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11,016,553, 10,444,818, 10,452,127 and 10,367,353 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
The nonstatutory double patenting rejection of the claims has been withdrawn in view of the Terminal Disclaimers.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Stephen C. Smith (Reg. No. 56,250) on 12/9/21.

In The Claims
Please amend the claims as follows:

1. (Previously Presented)	A system for controlling the use of behind-the-meter electrical power produced by a power generation system comprising: 
a set of flexible datacenters, wherein each flexible datacenter comprises: 
a behind-the-meter (BTM) power input system configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to a grid and provide the received power to the set of flexible datacenters instead of sending the received power to the grid; and 
a computing system powered by the BTM power input system; and 
a control system configured to: 
identify a computational operation to be performed 
determine an amount of BTM power that is available to the computing system; 
determine whether to assign performance of the computational operation to at least two flexible datacenters in the set of flexible datacenters based at least in part on the determination of the amount of BTM power that is available; and 
based on determining to assign performance of the computational operation to at least two flexible datacenters, assign a first portion of the computational operation to a first flexible datacenter of the set of flexible datacenters and a second portion of the computational operation to a second flexible datacenter of the set of flexible datacenters.
identifying, by a computing system, a computational operation for performance; 
determining, by the computing system, whether to assign performance of the computational operation to at least two flexible datacenters of a set of flexible datacenters, 
wherein each flexible datacenter comprises: 
a behind-the-meter (BTM) power input system configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to a grid and provide the received power to the set of flexible datacenters instead of sending the received power to the grid; and 
a particular computing system powered by the BTM power input system; 
and providing a control system configured to: 
receive the identified computational operation to be performed; 
determine an amount of BTM power that is available to the computing system within the at least two flexible datacenters; 
wherein the step of determining whether to assign performance of the computational operation to at least two flexible datacenters in the set of flexible datacenters is based at least in part on the determination of the amount of BTM power that is available; and 
the at least two flexible datacenters, assigning a first portion of the computational operation to a first flexible datacenter of the at least two flexible datacenters and a second portion of the computational operation to a second flexible datacenter of the at least two flexible datacenters.17. (Currently Amended)	The method of claim 16, further comprising: identifying the first flexible datacenter and the second flexible datacenter based on the determined amount of BTM power that is available to the computing system 
identifying a computational operation for performance; 
determining whether to assign performance of the computational operation to at least two flexible datacenters of a set of flexible datacenters, 
wherein each flexible datacenter comprises: 
a behind-the-meter (BTM) power input system configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to a grid and provide the received power to the set of flexible datacenters instead of sending the received power to the grid; and 
a particular computing system powered by the BTM power input system; 
and providing a control system configured to: 
receive the identified computational operation to be performed;
determine an amount of BTM power that is available to the computing system within the at least two flexible datacenters; 
wherein the step of determining whether to assign performance of the computational operation to at least two flexible datacenters in the set of flexible datacenters based at least in part on the determination of the amount of BTM power that is available; and 
based on determining to assign performance of the computational operation
 to the at least two flexible datacenters, assigning a first portion of the computational operation to a first flexible datacenter of the at least two flexible datacenters and a second portion of the computational operation to a second flexible datacenter of the at least two flexible datacenters.

--

Allowable Subject Matter
s 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, wherein the step of determining whether to assign performance of the computational operation to at least two flexible datacenters in the set of flexible datacenters is based at least in part on the determination of the amount of BTM power that is available. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore the claims are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444